71 So.3d 300 (2011)
Brandy M. D'ANGELO
v.
Mandy GUARINO Wife of/and Eugenio Guarino, State Farm Fire and Casualty Company, Terry Tedesco, Inc., and XYZ Insurance Company.
No. 2011-OC-1558.
Supreme Court of Louisiana.
October 7, 2011.
*301 Granted. The court of appeal erred in dismissing the appeal based on deficiencies in the record. See La.Code Civ. P. art. 2161; Foundation Materials, Inc. v. Carrollton Mid-City Investors, L.L.C., 10-2408 (La.1/14/11), 53 So.3d 1274. Accordingly, the judgment of the court of appeal is vacated, the appeal is reinstated, and the case is remanded to the court of appeal for further proceedings.
CLARK, J., would deny.